 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into effective
this 10th day of October, 2017 by and between Surna Inc., a Nevada corporation
whose address is 1780 55th Street, Suite A, Boulder, Colorado 80301 (the
“Company”) and Brandy M. Keen, an adult resident of the State of Colorado (the
“Employee”). The Employee and the Company may be referred to herein individually
as a “Party” or collectively as the “Parties.”

 

AGREED ACKNOWLEDGMENTS

 

A. The Company is engaged in the development, design and distribution of
cultivation technologies for controlled environment agriculture for
state-regulated cannabis cultivation facilities and traditional indoor
agricultural facilities, including lighting, environmental control and air
sanitation designed to meet the specific environmental conditions required for
indoor cultivation and to reduce energy and water consumption (the “Business”).

 

B. In connection with the Business, the Company manufactures or is developing,
sells and delivers the following products and services: (i) liquid-based process
cooling and climate control systems, (ii) reflectors and lighting systems,
including water-cooled reflectors, (iii) a full-service engineering package for
designing and engineering commercial scale thermodynamic systems specific to
indoor cultivation facility conditions, (iv) automation and control devices,
systems and technologies used for environmental, lighting and climate control in
indoor cultivation facilities, (v) a comprehensive, hybrid cultivation facility
design and building utilizing sunlight and a high-power LED lighting system, and
(vi) and other products, services, and technologies now or hereafter developed
related to the foregoing (collectively, the “Products”)

 

C. The Business of the Company is highly competitive and requires the creation
of intimate and prolonged relationships with the Company’s customers because of
the custom products developed for individual customers, and the significance of
adapting to the marketing plans continually being created by these customers.

 

D. The Company has invested and will continue to invest considerable sums of
time, money, and other resources in developing the confidence and loyalty of its
customers and potential customers and to recruit, train, support and compensate
its employees and potential employees. In addition, the Company expends
significant amounts of time and money to attract, identify, locate, and
establish contacts and business relationships with prospective customers. The
loss of these existing and prospective relationships with customers, and with
existing and potential employees, will cause substantial and irreparable harm to
the Company, which cannot be accurately or adequately compensated by money
alone.

 

E. The Company desires to retain the services of the Employee as a member of the
Company’s management team. The Employee desires to continue such employment and
commits to devote all of the Employee’s business time and attention to services
benefiting the Company. Both the Employee and the Company wish to enter into
this Agreement to set forth the terms and conditions of the Employee’s
employment with the Company.

 

F. The Employee acknowledges that, in connection with the execution of this
Agreement, the Employee is receiving new and valuable consideration from the
Company including, without limitation, an increased salary and a revised sales
incentive plan.

 

G. The Employee acknowledges that, in the course of the Employee’s employment
with the Company, the Employee will frequently come into contact with the
Company’s customers and suppliers to such an extent that the Employee may be
able to control or direct, in whole or in part, the business and relationships
between the Company and its customers and suppliers. Accordingly, the Company
reposes its trust in the Employee not to disrupt or otherwise misappropriate the
customer and supplier relationships developed and/or supported by the Company.

 

 

 



 

H. The Employee will also, during the course of the Employee’s employment with
the Company, have frequent and close contact with the Company’s other executive
managers, salespeople, and key staff employees. As a result of the Employee’s
position, the Employee will acquire and have access to confidential information
concerning the Company’s employees, prospective employees, customers, suppliers,
and prospective customers and suppliers that is not easily or generally
available to the Company’s competitors.

 

I. The Employee acknowledges that, by virtue of the Employee’s position with the
Company, the Employee will have access to certain secret and confidential
business data and information belonging to the Company including, but not
limited to: marketing plans, financial strategies, market surveys and
assessments, customer and Company technical information, financial statements,
budget data, personnel records, customer profiles and purchase requirements,
product design, engineering and technical specifications, pricing plans and
strategies, sales contracts and proposals, private and confidential discussions
with executive managers, legal advice and strategies, performance evaluations,
price schedules from suppliers, litigation and planned litigation, capital
needs, lists of customers and potential customers, hiring and training goals,
internal operation and production reports and schedules, compensation packages,
customer account projections, licenses, promotional plans and information,
corporate policies for internal operations, bids and proposals by suppliers and
to customers, identities and personal profiles of key persons at customers and
potential customers, expense data by customer, and other confidential and
sensitive business information developed and maintained by the Company.

 

J. The Company has a valuable and proprietary interest in the confidential
information described in paragraph I above and has expended considerable time
and money to safeguard and protect such information from direct or indirect
divulgence of same by its employees, including the Employee. In addition, as
part of the Company’s relationship with each of its customers, the Company
assures customers that the unique, confidential, and secret information shared
by customers with the Company will be protected from disclosure to and
unauthorized use by others. Any divulgence of such information will constitute
an irreparable injury to the Company and the Company’s customers.

 

K. The Employee acknowledges that (i) the Employee’s position with the Company
is one of great trust and confidence requiring that the Employee exercise a high
degree of loyalty, honesty, and integrity, (ii) the Employee has and will
receive substantial and adequate monetary consideration and benefits pursuant to
this Agreement, (iii) the Employee has read and understood the terms of this
Agreement and signed the same as a free and voluntary act, and (iv) the Employee
understands that there is no need to continue employment with the Company, but
the Employee has freely chosen to enter into this Agreement because of a desire
to take advantage of the specific and unique opportunities offered by continued
employment with the Company and the additional benefits provided for herein.

 

AGREEMENTS

 

In consideration of the Agreed Acknowledgments and the mutual covenants and
agreements set forth in this Agreement, the Parties agree as follows:

 

1. Acknowledgments. The acknowledgments set forth above are accurate and are
hereby incorporated by reference in this Agreement.

 

2. Employment. The Company hereby employs the Employee and the Employee hereby
accepts employment with the Company on the terms and conditions set forth in
this Agreement.

 

2

 



 

3. Duties. During the Term (as defined below), the Employee shall be employed by
the Company as the Vice President, Secretary and Senior Technical Advisor and,
as such, the Employee shall have such responsibilities and authority as are
customary for such position of a company of similar size and nature as the
Company as may be assigned from time to time, including, without limitation,
serving as the technical advisor to the Company’s sales representatives,
providing technical support to assess and develop scope of work, solutions and
technical requirements for customer and prospective customer projects, assisting
the Company in securing Product sales, serving as technical advisor to the
Company’s engineering and product development teams, and providing input and
direction for the product development and overall engineering focus for the
Company. The Employee shall faithfully perform for the Company the duties of
such position and shall report directly to the Vice President – Sales and
Project Management. The Employee will also hold such other executive officer
positions as the Company’s Board of Directors (the “Board”) may appoint from
time to time. The Company and the Employee acknowledge that the Parties have
entered into that certain Indemnification Agreement dated May 10, 2017 (“D&O
Indemnity Agreement”). At all times during the Term, the Employee shall adhere
to all of the Company’s policies, rules and regulations governing the conduct of
its employees, including without limitation, any compliance manual, code of
ethics, employee handbook or other policies adopted by the Company from time to
time.

 

4. Extent of Services. Except for illnesses and vacation periods, the Employee
shall devote the Employee’s full business time and attention and the Employee’s
best efforts to the performance of the Employee’s duties and responsibilities
under this Agreement. Notwithstanding the foregoing, the Employee may
participate in charitable, academic, community religious or other non-profit
activities, and in trade or professional organizations, and engage and
participate in the specific activities listed in Exhibit A hereto (the
“Permitted Activities”) or such other activities as specifically agreed to in
writing by the Company in advance from time to time in the Company’s sole
discretion, provided that all of the Employee’s activities outside of the
Employee’s duties to the Company, individually or in the aggregate, shall comply
with the Company’s conflict of interest policies and corporate governance
guidelines as in effect from time to time, do not otherwise interfere with the
Employee’s duties and responsibilities to the Company, and do not compete with
or adversely affect the Business of the Company. Subject to the provisions of
Section 11 herein, the Employee may make any passive investment in any publicly
traded entity, or own five percent (5%) or less of the issued and outstanding
voting securities of any entity, provided, in any event, that the Employee is
not obligated or required to, and shall not in fact, devote any consulting or
managerial effort or services in connection therewith, except for the Permitted
Activities.

 

5. Place of Performance. The Employee will perform the Employee’s duties for the
Company from the Company’s corporate offices in Boulder, Colorado, except that
the Employee will travel to perform services as required for the proper
performance of the Employee’s duties under this Agreement.

 

6. Term; At-Will Employment; Termination. This Agreement and the Employee’s
employment hereunder shall commence on October 1, 2017 (the “Effective Date”)
and, subject to earlier termination as provided in this Section 6, shall
continue in full force and effect thereafter until December 31, 2019 (the
“Initial Term”) and, by mutual written agreement of the Parties, may be extended
for a term of one (1) additional year (an “Extended Term”) at the end of the
Initial Term, and an additional one (1) year Extended Term at the end of each
Extended Term (the last day of the Initial Term and each such Extended Term is
referred to herein as a “Term Date”). Notwithstanding any other provision of
this Agreement to the contrary, either Party may terminate this Agreement, at
any time, with or without Cause (as defined herein), by providing the other
Party with 30-days’ prior written notice. During the Term (as defined below) and
for so long as the Employee is employed by Company, the Employee shall be an
at-will employee of Company. The employment of the Employee by the Company shall
terminate immediately upon death of the Employee. Any termination of the
Employee’s employment by the Company or by the Employee (other than termination
pursuant to death) shall be communicated by written notice of termination to the
other Party hereto in accordance with this Agreement. For purposes of this
Agreement, “Term” shall mean the actual duration of the Employee’s employment
hereunder, taking into account any extensions or any termination of employment
pursuant to this Section 6, and “Date of Termination” shall mean the date the
Employee’s employment is terminated in accordance with this Section 6.

 

3

 



 

7. Compensation.

 

a. Salary. The Company shall pay the Employee an annualized base salary (the
“Base Salary”) of $150,000 per year, which shall be payable in equal
installments in accordance with the Company’s standard payroll practice from
time to time, less customary or legally required withholdings and deductions,
for periods actually worked by the Employee.

 

b. Sales Incentive Program. The Employee shall be eligible to participate in the
Company’s sales incentive program for sales personnel, as in effect and as
amended from time to time by the Company (the “Sales Program”). In connection
with the Sales Program, the Employee will be entitled to a sales incentive equal
to one-quarter of one percent (0.25%) of the net revenue collected and earned
from Products sales originated by the Employee and any other salesperson
employed by the Company, payable quarterly in arrears (the “Sales Incentive”).
The Company and the Employee acknowledge and agree that the Sales Incentive will
terminate effective December 31, 2019, notwithstanding any extension of the Term
hereunder as set forth in Section 6 hereof.

 

c. Equity Incentive Plan. Subject to the approval of the independent members of
the Board, the Employee may be eligible to participate in the Company’s 2017
Equity Incentive Plan, as adopted by the Board on August 1, 2017, as may be
modified and amended by the Company from time to time (the “EIP”).

 

d. Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
the Employee pursuant to this Agreement or any other agreement or arrangement
with the Company which is subject to recovery under any law, governmental
regulation, or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement.

 

8. Fringe Benefits. The Company shall provide the following benefits to the
Employee during the Term:

 

a. Employee Benefit Plans. The Employee will be eligible to participate in any
employee benefit plans including, without limitation, group insurance, profit
sharing and 401(k) plans, sponsored generally by the Company for its employees
as may be offered from time to time. Notwithstanding the foregoing, the Company
may modify or terminate any employee benefit plan at any time.

 

b. Vacation. The Employee shall accrue in accordance with the Company’s vacation
policy as in effect from time to time twenty (20) days per year of paid vacation
time, provided that, any earned but unused vacation in a year may not be carried
forward to future years.

 

c. Personal Days, Sick Leave and Holidays. The Employee shall be entitled to
receive paid personal days, sick days and holidays under the guidelines
established by the Company from time to time for the Company’s executive and
management employees, provided that, any earned but unused personal and sick
days in a year may not be carried forward to future years.

 

4

 



 

d. Business Expense Reimbursement. Subject to the Company’s policies and
procedures for the reimbursement of business expenses incurred by its executive
and management employees, the Company shall reimburse the Employee for
reasonable expenses incurred by the Employee in connection with the performance
of the Employee’s duties pursuant to this Agreement, including, but not limited
to, travel expenses, professional conventions or similar professional functions
and other reasonable business expenses. The Employee agrees to provide the
Company with receipts and/or documentation sufficient to permit the Company to
take its full business expense deduction. The Company shall have no obligation
to reimburse the Employee for expenses claimed if the Employee does not provide
sufficient receipts and/or documentation. The Employee shall submit requests for
reimbursement of business expenses at least once every month. The Employee shall
be entitled to a corporate credit card, and any frequent flyer miles earned for
travel contemplated under this Agreement shall be owned by the Employee.

 

e. Miscellaneous Benefits. The Employee is also entitled to receive any other
fringe benefits that Company may from time to time make available generally to
its management employees.

 

9. Effects of Termination.

 

a. Accrued Benefits. If the employment of the Employee should terminate at the
election of the Company with or without Cause, at the election of the Employee,
due to the Employee’s death, or upon expiration of the Term, then the Company
will pay or provide to the Employee or, in the event of the Employee’s death, to
the estate of the Employee:

 

i. any earned and accrued but unpaid Base Salary through the Date of Termination
payable in accordance with the Company’s normal payroll practices;

 

ii. reimbursement for any unreimbursed business expenses incurred through the
Date of Termination in accordance with Section 8(d); and

 

iii. all other applicable payments or benefits to which the Employee shall be
entitled under, and paid or provided in accordance with, the terms of any
applicable arrangement, plan or program under Section 8(a)-(c) (collectively,
Sections 9(a)(i)-(iii), payable in accordance with this Section 9(a), shall be
hereafter referred to as the “Accrued Benefits”).

 

b. Death Benefit. If the employment of the Employee should terminate during the
Term due to the Employee’s death, then the Company will pay or provide to the
estate of the Employee (in addition to the Accrued Benefits payable under
Section 9(a)), subject to Section 9(e), any accrued but unpaid Sales Incentive
for the calendar quarter immediately prior to the Employee’s death, payable when
the applicable Sales Incentive for such calendar quarter would have otherwise
been paid.

 

c. Termination by the Company without Cause. If the employment of the Employee
should terminate at the election of the Company without Cause, the Company will
pay or provide to the Employee (in addition to the Accrued Benefits payable
under Section 9(a)), subject to Sections 9(e) and 10:

 

i. continued payment of the Employee’s Base Salary for a period equal to the
lesser of thirty (30) days from the Date of Termination or the then applicable
Term Date, whichever occurs first, payable in accordance with the Company’s
normal payroll practices (but off employee payroll) (the “Severance Payments”);
provided that, the first payment of the Severance Payments shall be made on the
fifteenth (15th) day after the Date of Termination, and will include payment of
any amount of the Severance Payments that were otherwise due prior thereto; and

 

5

 

 

ii. any accrued but unpaid Sales Incentive for the calendar quarter immediately
prior to the Employee’s termination, payable when the applicable Sales Incentive
for such calendar quarter would have otherwise been paid.

 

For purposes of this Agreement, the term “Cause” means that the Employee: (i)
has been convicted of, or entered a plea of guilty or “nolo contendere” to, a
felony or a crime involving moral turpitude causing material harm to the
standing and reputation of the Company, (ii) violated any of the Employee’s
obligations under this Agreement, any award agreement under the EIP, any
proprietary rights, non-competition, non-disclosure or other restrictive
covenant agreements in effect between the Employee and the Company, including
such agreements in this Agreement, which are demonstrably willful or deliberate
on the Employee’s part, (iii) has willfully or deliberately failed to perform
the Employee’s material duties assigned by, or to follow the lawful orders and
direction of, the CEO or the Board (other than by reason of illness or temporary
disability), (iv) has engaged in illegal conduct, gross misconduct, fraud or
material dishonesty in connection with the Business of the Company, (v) has
engaged in willful misappropriation or embezzlement of any of the Company’s
funds or property, or (vi) has engaged in conduct that violated the Company’s
then existing written internal policies or procedures and which is detrimental
to the Business or reputation of the Company. Any of the aforesaid clauses (ii),
(iii) and (vi) may be cured by the Employee, if curable, if cured within fifteen
(15) days after receipt by the Employee of written notice of the same. In the
event such acts or omissions are capable of being cured, the effective date of
termination, in the event of the Employee’s failure to cure, must be at least
fifteen (15) days after such notice of termination to afford the Employee the
ability to cure the same. The Company may place the Employee on paid leave for
up to sixty (60) consecutive days while it is determining whether there is a
basis to terminate Employee’s employment for Cause.

 

d. Expiration of Term. In the event that the Initial Term expires on December
31, 2019 without being extended by the Parties, the Company will pay or provide
to the Employee (in addition to the Accrued Benefits payable under Section
9(a)), subject to Section 9(e), any accrued but unpaid Sales Incentive for the
calendar quarter ended December 31, 2019, payable when the applicable Sales
Incentive for such calendar quarter would have otherwise been paid.

 

e. Release. Any payments or benefits by the Company required under Sections
9(b), 9(c), and 9(d) shall be conditioned on and shall not be payable unless the
Company receives from the Employee (or, in the event of the Employee’s death,
the estate of the Employee) within thirty (30) days of the Date of Termination a
fully effective and non-revocable written release in form and substance
reasonably acceptable to the Company of any and all past, present or future
claims that the Employee (or, in the event of the Employee’s death, the estate
of the Employee) may have against the Company or any of its affiliates and any
of their respective officers, directors and other related parties (all claims
released in this Section 9(e) being referred to as the “Released Claims”),
provided, however, that the Released Claims shall not include any claim by the
Employee for indemnification from the Company relating to any act or omission
prior to the Date of Termination, in each instance to the extent the Employee
would have the right to be indemnified therefor under (and not otherwise
prohibited or restricted by) (i) the laws of the State of Nevada, (ii) any
Federal law applicable to the Company or the Employee, (iii) the Company’s
articles of incorporation or bylaws, as amended, and (iv) the D&O Indemnity
Agreement. The Company agrees to provide a form of release within seven (7) days
of the Date of Termination.

 

f. Termination of Authority. Immediately upon the Employee terminating or being
terminated from the Employee’s employment with the Company for any reason,
notwithstanding anything else appearing in this Agreement or otherwise, the
Employee will stop serving the functions of the Employee’s terminated or expired
position(s), including but not limited to any director or officer positions at
the Company or any of its affiliates, and shall be without any of the authority
or responsibility for such position(s).

 

6

 



 

10. Section 409A.

 

a. Although the Company does not guarantee the tax treatment of any payments
under this Agreement, the intent of the Parties is that the payments and
benefits under this Agreement be exempt from, or comply with, Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and all Treasury
Regulations and guidance promulgated thereunder (“Code Section 409A”) and to the
maximum extent permitted this Agreement shall be limited, construed and
interpreted in accordance with such intent. In no event whatsoever shall the
Company or its affiliates or their respective officers, directors, employees or
agents be liable for any additional tax, interest or penalties that may be
imposed on the Employee by Code Section 409A or damages for failing to comply
with Code Section 409A.

 

b. Notwithstanding any other provision of this Agreement to the contrary, to the
extent that any reimbursement of expenses constitutes “deferred compensation”
under Code Section 409A, such reimbursement shall be provided no later than
December 31st of the year following the year in which the expense was incurred
(or, where applicable, no later than such earlier time required by this
Agreement). The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year. The amount of any
in-kind benefits provided in one year shall not affect the amount of in-kind
benefits provided in any other year.

 

c. For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the right to
receive payments in the form of installment payments shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment shall at all times be considered a separate and distinct payment.
Whenever a payment under this Agreement may be paid within a specified period,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

d. Notwithstanding any other provision of this Agreement to the contrary, if at
the time of the Employee’s separation from service (as defined in Code Section
409A), the Employee is a “Specified Employee”, then the Company will defer the
payment or commencement of any nonqualified deferred compensation subject to
Code Section 409A payable upon separation from service (without any reduction in
such payments or benefits ultimately paid or provided to the Employee) until the
date that is six (6) months following separation from service or, if earlier,
the earliest other date as is permitted under Code Section 409A (and any amounts
that otherwise would have been paid during this deferral period will be paid in
a lump sum on the day after the expiration of the six (6)- month period or such
shorter period, if applicable). The Employee will be a “Specified Employee” for
purposes of this Agreement if, on the date of the Employee’s separation from
service, the Employee is an individual who is, under the method of determination
adopted by the Company designated as, or within the category of executives
deemed to be, a “Specified Employee” within the meaning and in accordance with
Treasury Regulation Section 1.409A-1(i). The Company shall determine in its sole
discretion all matters relating to who is designated as a “Specified Employee”
and the application of and effects of the change in such determination.

 

e. Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Code Section 409A upon or following a termination of the Employee’s
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the date of termination for purposes of any such payment or
benefits.

 

7

 

 



11. Activity Restrictions; Employee Covenants.

 

a. Purpose. As previously acknowledged, the Company has invested heavily in its
information systems, personnel, product development, customers, and customer
development. As a member of the Company’s executive management group, the
Employee is entrusted with the fruits of these investments and the decisions to
be made regarding similar future investments. In order to participate in the
benefits of a highly compensated position of trust with the Company, the Company
requires a written commitment from key employees that its trust will not be
misplaced and its investments lost or damaged. Accordingly, the Employee makes
the following promises regarding the Employee’s activities.

 

b. Best Efforts. The Employee will at all times perform all of the Employee’s
assigned duties faithfully and exert the Employee’s best efforts to fully
perform those duties pursuant to the express and implicit terms of this
Agreement to the reasonable satisfaction of the Company. During employment, the
Employee will not engage in or become interested in any calling, activity, or
other business which is or may be contrary to or in competition with the
interests and welfare of the Company.

 

c. Inventions; Intellectual Property.

 

i. Inventions. Every invention and improvement conceived, invented or developed
by the Employee relating to or useable in the Business then being carried on or
actively contemplated by the Company now existing or hereafter developed shall
become the exclusive property of the Company. With respect to all inventive
ideas originated or developed by the Employee which relate to the Business
during the Term hereof, or as to which the Employee has acquired information as
a result of the Employee’s employment with the Company, and all patents obtained
on such inventive ideas, (a) the Employee agrees to disclose and assign, without
charge, all such inventive ideas and any patents obtained thereon to the
Company, but without expense to the Employee, (b) the Employee agrees that all
such inventive ideas and any patents thereof shall be the exclusive property of
the Company, and (c) the Employee will, at any and all times, furnish such
information and assistance and execute such applications and other documents as
may be advisable in the opinion of the Company to obtain both domestic and
foreign patents, title to which is to be vested in the Company, and the Employee
shall give the Company the full and exclusive power to prosecute all such
applications and all proceedings in connection therewith.

 

ii. Intellectual Property. The Employee shall promptly disclose to the Company
or any successor or assign, and grant to the Company or its successors and
assigns without any separate remuneration or compensation other than that
received by the Employee in the course of the Employee’s employment, the
Employee’s entire right, title and interest in and to any and all inventions,
developments, discoveries, models, or business plans or opportunities, or any
other intellectual property of any type or nature whatsoever related to the
Business or the Products (“Intellectual Property”), developed by the Employee
during the period of the Employee’s employment by the Company or its affiliates
and whether developed by the Employee during or after business hours, or alone
or in connection with others, that is in any way related to the Business of the
Company, its successors or assigns. This provision shall not apply to books or
articles authored by the Employee during non-work hours, consistent with the
Employee’s obligations under this Agreement, so long as such books or articles
(a) are not funded in whole or in part by the Company, and (b) do not contain
any confidential information or Intellectual Property of the Company. The
Employee agrees, at the Company’s expense, to take all steps necessary or proper
to vest title to all such Intellectual Property in the Company, and cooperate
fully and assist the Company in any litigation or other proceedings involving
any such Intellectual Property.

 

d. Non-solicitation of Business. During the Term hereof and for a period of one
(1) year after the termination or expiration of this Agreement, regardless of
who initiated the termination, the Employee will not, directly or indirectly,
solicit, interfere with, or divert away from the Company any customer of the
Company who did any business with the Company during the Term hereof.

 

8

 



 

e. Non-enticement of Personnel. During the Term hereof and for a period of one
(1) year after the termination or expiration of this Agreement, regardless of
who initiated the termination, the Employee shall not, directly or indirectly,
as an individual or on behalf of any other person or entity, hire, solicit,
recruit, or attempt to entice away from the Company or any customer of the
Company any person employed by or providing services to the Company or any
customer of the Company. The Employee shall not approach any such employees for
such a prohibited purpose and shall not knowingly cooperate in any other person
or entity’s efforts to do so. The Company’s customers are third-party
beneficiaries of this covenant and shall have standing to enforce the terms of
this Section 11(e) by seeking whatever equitable and legal remedies may be
available to the Company hereunder.

 

f. Confidentiality. The Employee shall not at any time during the Term hereof or
at any time thereafter communicate, divulge, disclose, take, or use for himself
any information, knowledge, data, or materials that were disclosed or obtained
by the Employee during the Term (including, without limitation, any information
and knowledge that was conceived, created, or developed by the Employee during
the course of the Employee’s employment with the Company) which is related to
the Business and the Products and is not already generally known in the
Company’s trade by competitors. This restriction on confidential information
disclosure and use shall apply to knowledge or information which relates to the
Business or the business of the Company’s customers and is in the nature of a
business secret of the Company or the Company’s customers. Included within the
scope of this restriction shall be the specific items identified in Section
11(h) hereof and any other information and matters designated by the Company
(verbally or in writing) to be confidential during the Term hereof. The
Company’s customers are third-party beneficiaries of the aforestated covenants
in this Section 11(f) and shall have standing to enforce its terms and seek
whatever equitable or legal remedy that is necessary to repay or avoid harm to
them, including, but not limited to, any remedy available to the Company under
this Agreement. The obligations of the Employee with respect to the disclosure
and use of confidential information under this Section 11(f) shall cease to the
extent such information becomes generally known in the Company’s trade by
competitors through a means other than a breach of this Agreement by the
Employee. In the event the Employee is required by any legal proceedings to
disclose confidential information, the Employee shall provide the Company with
prompt notice thereof so that the Company may seek an appropriate protective
order and/or waive compliance by the Employee with the provisions hereof.

 

g. Non-competition. During the Term hereof and for a period of one (1) year
after the termination or expiration of this Agreement, regardless of who
initiated the termination, the Employee shall not, alone, or as an agent,
employee, servant, officer, partner or stockholder of any other corporation or
business, directly or indirectly, engage in employment or business activity
which relates to the sale, manufacturing, or marketing of products which are
competitive with, substantially similar to, or serve the same function as the
Products manufactured, marketed or sold by the Company either now or at any time
during the Term. This post-termination restriction is limited to activities in
or directed at the geographic area located in North America where the Company
has sold or manufactured the Products at any time during the Term hereof. The
Employee specifically agrees, without limitation, that the Employee will not
accept a similar position or perform the same or similar responsibilities or
services as performed for the Company for any business entity that is engaged in
a business that is the same, or substantially similar to, the Business (i.e., a
competitor). Notwithstanding the foregoing, the provisions of this Section 11(g)
shall not apply if the Employee is terminated by the Company without Cause.

 

9

 



 

h. Return of Company Materials. Upon request at any time during the Term hereof
and without request at the time of the termination or expiration of this
Agreement, without regard for who initiated the termination, the Employee agrees
to promptly return (without retaining any copies, summaries, files or notes
derived from source materials) all information and records regarding the
Business and the Products, whether or not created by the Employee during the
Term hereof including, but not be limited to: all financial, sales and purchase
data for the Business and the Company’s customers, all financial statements and
projections, all marketing surveys and analyses, all strategic planning
material, all data on the Company’s competitors, all customer information, all
records regarding prospective customers of the Company, all documents regarding
pending or threatened litigation involving the Company, all legal opinions, all
personnel evaluations for the Company’s employees and outside vendors and
contractors, all computer hardware and software, all price lists and formulas,
all pricing quotations or proposals, all lists or compilations of customers and
prospects, all promotional materials, all internal operating reports, all
budgets and projections, all information related to the Company’s product
development and intellectual property, all product designs, specifications,
drawing, engineering, bills of material and other information related to the
Products, all corporate and equipment manuals and policies, all contracts with
customers and suppliers, all supplier prices and quotations, all business
correspondence, all catalogs and product samples, all sensitive customer
information, all sales reports and invoices, and all tangible and intangible
property owned by the Company.

 

i. Non-Disparagement. During the Term and thereafter, the Employee shall not
knowingly, directly or indirectly, make negative comments or otherwise disparage
the Company, any of its affiliates, or any of their respective officers,
directors, employees, shareholders, agents or businesses in any manner likely to
be harmful to them or their business reputations or personal reputations. The
Company shall direct its officers, directors and senior management team to not
disparage or encourage or induce others to disparage the Employee. The foregoing
shall not be violated by truthful statements in response to legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including depositions in connection with such proceedings),
provided that the Employee has given the Company prompt written notice of any
such legal process and cooperated with the Company’s efforts to seek a
protective order.

 

j. Employee’s Representations. The Employee represents and acknowledges that
none of the activity restrictions set forth in this Section 11 will prevent the
Employee from obtaining employment, cause undue hardship, cause a relocation, or
adversely impact numerous other business and employment opportunities that are
not affected by the existence of these restrictions. The Employee further
acknowledges that the Employee believes the foregoing restrictions to be
reasonable and necessary to protect the Company’s legitimate business interests.
Any violation of the restrictions in this Section 11 can cause harm to the
Company of an irreparable nature for which money damages alone will not suffice.
The Employee agrees that the Employee will fully and promptly disclose to any
person or entity with which the Employee becomes associated subsequent to the
termination or expiration of this Agreement all of the restrictions on the
Employee’s post-termination activities. The Company shall also have the right to
disclose this Agreement to any business entity hiring or utilizing the services
of the Employee subsequent to the termination or expiration of this Agreement.

 

k. Common Law and Trade Secrets. The Employee and the Company agree that nothing
in this Agreement shall be construed to limit or negate the common law of torts
or trade secrets where it provides the Company with broader protection than that
provided herein.

 

l. Tolling. In the event of any violation of the provisions of this Section 11,
the Employee acknowledges and agrees that the post-termination restrictions
contained in this Section 11 shall be extended by a period of time equal to the
period of such violation, it being the intention of the Parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 

10

 



 

m. Rights and Remedies upon Breach. The Employee acknowledges and agrees that
any breach by the Employee of any of the provisions of Section 11 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Employee
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company and its affiliates shall have the following
rights and remedies, each of which rights and remedies shall be independent of
the other and severally enforceable, and all of which rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company and its affiliates, under law or in equity (including, without
limitation, the recovery of damages):

 

i. the right and remedy to have the Restrictive Covenants specifically enforced
(without posting bond and without the need to prove damages) by any court of
competent jurisdiction, including, without limitation, the right to an entry
against the Employee of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants; and

 

ii. the right and remedy to require the Employee to account for and pay over to
the Company or any of its affiliates all compensation, profits, monies,
accruals, increments or other benefits (collectively, “Benefits”) derived or
received by the Employee as the result of any transactions constituting a breach
of the Restrictive Covenants, and the Employee shall account for and pay over
such Benefits to the Company and, if applicable, its affected affiliates.

 

12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company’s successors and assigns and the Employee’s personal
or legal representatives, executors, administrators, heirs, distributees,
devisees and legatees. This Agreement shall not be assignable by the Employee,
it being understood and agreed that this is a contract for the Employee’s
personal services. This Agreement shall not be assignable by the Company, except
that the Company may assign it to an affiliate of the Company and shall assign
it in connection with a transaction involving the succession by a third party to
all or substantially all of the Company’s business and/or assets (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise). When assigned to a successor, the assignee shall assume this
Agreement and expressly agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform it in the absence
of such an assignment and the Company shall be released of all obligations
hereunder. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets that executes and
delivers the assumption agreement described in the immediately preceding
sentence or that becomes bound by this Agreement by operation of law. This
Agreement is intended for the benefit of the parties hereto and their respective
successors and permitted assigns as provided in this Section 12 and is not for
the benefit of, nor may any provision hereof be enforced by, any other person,
except as otherwise set forth in this Agreement.

 

13. Alternative Dispute Resolution.

 

a. Coverage. Except as otherwise expressly provided in this Agreement or by law,
this Section 13 is the sole and exclusive method by which the Employee and the
Company are required to resolve any and all disputes arising out of or related
to the Employee’s employment with the Company or the termination of that
employment, each of which is referred to as “Employment-Related Dispute,”
including, but not limited to, disputes arising out of or related to any of the
following subjects: (i) compensation or other terms or conditions of the
Employee’s employment, (ii) application or enforcement of any Company program or
policy to the Employee, (iii) any disciplinary action or other adverse
employment decision of the Company or any statement related to the Employee’s
employment, performance or termination, (iv) any policy of the Company or any
agreement between the Employee and the Company, (v) disputes over the
arbitrability of any controversy or claim which arguably is or may be subject to
this Section 13, (vi) claims arising out of or related to any current or future
federal, state or local civil rights laws, fair employment laws, wage and hour
laws, fair labor or employment standards laws, laws against discrimination,
equal pay laws, wage and salary payment laws, plant or facility closing or
layoff laws, laws in regard to employment benefits or protections, family and
medical leave laws, and whistleblower laws, including by way of example, but not
limited to, the federal Civil Rights Acts of 1866, 1871, 1964 and 1991, the
Pregnancy Discrimination Act of 1978, the Age Discrimination in Employment Act
of 1967, the Equal Pay Act of 1963, the Fair Labor Standards Act of 1938, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, and the Employee Retirement Income Security Act of 1978, as they have been
or may be amended from time to time, or (vii) any other dispute arising out of
or related to the Employee’s employment or the Employee’s termination.

 

11

 



 

b. Negotiation; Mediation. Any Employment-Related Dispute asserted by one Party
against the other Party shall be delivered in writing to the other Party. During
the fifteen (15)-day period following receipt of the assertion by the other
Party, the Parties shall attempt in good faith to negotiate a resolution of the
Employment-Related Disputes so asserted. If the Employment-Related Disputes so
asserted cannot be settled through negotiation and remains unresolved after the
fifteen (15)-day negotiation period, the Employee or the Company may submit the
dispute to mediation and the Parties shall attempt in good faith to resolve the
dispute by mediation, under the mediation procedure of the American Arbitration
Association (“AAA”). Unless the Parties agree otherwise in writing, the
mediation shall be conducted by a single mediator, and the mediator shall be
selected from an appropriate AAA panel pursuant to the AAA rules, respectively.
The mediation shall be conducted in Denver, Colorado. Unless the Parties agree
otherwise, the cost of the mediator’s professional fees and expenses and any
reasonable administrative fee will be shared and paid equally by the Parties,
and each Party shall bear its own attorneys’ fees and costs of the mediation.

 

c. Binding Arbitration. If the Employment-Related Disputes so asserted cannot be
settled through mediation and remains unresolved thirty (30) days after the
appointment of a mediator, the Employee or the Company may submit the dispute to
arbitration and the dispute shall be settled in arbitration. Notice of a demand
to arbitrate a dispute by either Party shall be given in writing to the other at
their last known address. Arbitration shall be commenced by the filing by a
party of an arbitration demand with the AAA in its office in Denver, Colorado.
The arbitration and resolution of the dispute shall be resolved by a single
arbitrator appointed by the AAA pursuant to AAA rules. The arbitration shall in
all respects be governed and conducted by applicable AAA rules, and any award
and/or decision shall be conclusive and binding on the parties. The arbitration
shall be conducted in Denver, Colorado regardless of the particular plant or
facility of the Parties. The arbitrator shall supply a written opinion
supporting any award, and judgment may be entered on the award in any court of
competent jurisdiction. Each Party shall pay its own fees and expenses for the
arbitration except for any costs and charges imposed by the AAA which may be
assessed against the losing Party by the arbitrator. Any fees of the arbitrator
for the arbitrator’s services shall in all events be shared and paid equally by
the Parties.

 

d. Equitable Relief. In the event that preliminary or permanent injunctive
relief is necessary or desirable in order to prevent a Party from acting
contrary to this Agreement or to prevent irreparable harm prior to a
confirmation of an arbitration award, including without limitation as provided
under Section 14(h) hereof, then either Party is authorized and entitled to
commence a lawsuit solely to obtain equitable relief against the other pending
the completion of the arbitration in a court having jurisdiction over the
Parties. All rights and remedies of the parties shall be cumulative and in
addition to any other rights and remedies obtainable from arbitration.

 

e. Severability. In the event that any court or arbitrator finds or holds any
restriction contained in this Agreement, including the Restrictive Covenants, to
be unreasonable, invalid, or unenforceable, then it is the express intent of the
Parties that the court or arbitrator so holding shall modify or amend the
offending restriction or restrictions in any reasonable fashion so as to render
it or them enforceable to the fullest extent possible under prevailing law. In
the event that any restriction is deemed void and unenforceable and not suitable
or capable of being so modified, then such restriction shall be severed. Each
term and provision of this Agreement is and shall be construed as severable in
whole or in part, and, if any provision or the application thereof to particular
circumstances should be invalid, illegal, or unenforceable, then the remaining
terms and provisions shall not be affected and shall remain fully enforceable.
An adjudication or finding of invalidity or unenforceability for one
jurisdiction of any particular provision shall not invalidate or void such
provision in any other jurisdiction. It is the express intent of the Parties
that all restrictions imposed by this Agreement be construed and applied to
avoid legal nullities and with a view towards enforcement whenever possible

 

12

 



 

14. Miscellaneous.

 

a. Time of the Essence. Time is of the essence with respect to this Agreement.
If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall not be a business day (i.e, a
Saturday, Sunday or federal holiday), then such action may be taken or such
right may be exercised on the next succeeding business day.

 

b. Entire Agreement. This Agreement constitutes the entire understanding or
agreement between the Company and the Employee relating to the subject matter
hereof and there is no understanding or agreement, oral or written, which is not
set forth herein. This Agreement supersedes and replaces any prior employment
agreement or understanding, oral or written, between the Company and the
Employee including, without limitation, that certain employment agreement
between the Company and the Employee dated July 25, 2014. This Agreement may
only be amended by a writing signed by the Company and the Employee.

 

c. Waiver. No provision of this Agreement may be waived, modified, supplemented
or amended except in a written instrument signed by the Parties. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any Party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

d. Construction. In the event of a conflict or ambiguity created between the
Company’s current personnel manual for all employees and this Agreement, it is
agreed that this Agreement shall control. No policies, procedures, or statements
of any nature by the Company shall modify this Agreement or be construed to
create express or implied obligations to the Employee. The titles and subtitles
used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement. The Parties agree that
each of them and/or their respective counsel have reviewed and had an
opportunity to revise this Agreement and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of this Agreement or
any amendments thereto. The word “including” shall be construed to include the
words “without limitation.” In this Agreement, unless the context otherwise
requires, references to the singular shall include the plural and vice versa.
The word “Company” shall be construed to include the Company and its
subsidiaries and affiliates, whether now existing or hereafter established.

 

e. Notices. All notices and other communications hereunder shall be in writing,
and shall be deemed to have been duly given if delivered personally or if sent
by overnight courier or by certified mail, return receipt requested, postage
prepaid, to the relevant address set forth below, or to such other address as
the recipient of such notice or communication shall have specified in writing to
the other Party hereto, in accordance with this Section 14(e).

 

  i.   If to the Company:  Surna Inc.        1780 55th Street, Suite A       
Boulder, Colorado 80301       Attention: CEO           ii. If to the Employee,
at the Employee’s last residence shown on the records of the Company.

 

13

 

 

f. Public Announcements. The Company intends to publicly announce and disclose
this Agreement and the subject matter hereof in accordance with applicable laws.
Until such time as the Company has publicly announced and/or disclosed this
Agreement and the subject matter hereof, the Employee shall not publicly
announce or disclose to any third party the existence of this Agreement or the
subject matter hereof.

 

g. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Colorado, without regard to the principles of conflicts of law thereof.

 

h. Equitable Relief. The Employee acknowledges and agrees that, notwithstanding
anything herein to the contrary, including without limitation Section 13(d)
hereof, upon any breach by the Employee of the Employee’s obligations under
Section 11, the Company will have no adequate remedy at law, and accordingly
shall be immediately entitled to specific performance and other appropriate
injunctive and equitable relief in a court of competent jurisdiction.

 

i. Cooperation in Future Matters. The Employee hereby agrees that for a period
of eighteen (18) months following the Employee’s termination of employment, the
Employee shall cooperate fully with the Company’s reasonable requests relating
to matters that pertain to the Employee’s employment by the Company, including,
without limitation, providing information or limited consultation as to such
matters, participating in legal proceedings, investigations or audits on behalf
of the Company, or otherwise making himself reasonably available to the Company
for other related purposes. Any such cooperation shall be performed at scheduled
times taking into consideration the Employee’s other commitments. The Employee
shall not be required to perform such cooperation to the extent it conflicts
with any requirements of exclusivity of services for another employer or
otherwise, nor in any manner that in the good faith belief of the Employee would
conflict with the Employee’s rights under or ability to enforce this Agreement.

 

j. Withholding. Any payments provided for in this Agreement shall be paid net of
any applicable income tax withholding required under federal, state or local
law.

 

k. Survival. Notwithstanding anything in this Agreement or elsewhere to the
contrary, the provisions of Sections 9, 10, 11, 12, 13 and 14 shall survive the
termination of the Employee’s employment or this Agreement.

 

l. Execution and Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. ESIGN Act of 2000, e.g., www.docusign.com) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

 

[Remainder of this page intentionally left blank. Signature page follows.]

 

14

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written below.



 

EMPLOYEE   COMPANY           Surna Inc.       /s/ Brandy M. Keen   By: /s/ Chris
Bechtel           Brandy M. Keen, Individually     Chris Bechtel, Chief
Executive Officer

 

[Signature Page to Employee Employment Agreement]

 



 

 



 

EXHIBIT A

 

Permitted Activities

 

None

 



 

 

 

